Loss at sea of migrants' boats off the Libyan coast (debate)
The next item is the Commission statement on the loss at sea of migrants' boats off the Libyan coast.
Madam President, the European Commission was dismayed to learn of the loss, on Sunday evening in the Mediterranean, off the coast of Libya, of a ship carrying migrants bound for Europe. According to some sources, this ship had 257 people on board, the vast majority of whom are missing.
The Commission wishes to express its compassion for the victims of this human disaster and its anger in the face of this tragedy. It was doubtless caused by many factors, but the primary responsibility must lie with those criminal organisations that are directing this deadly illegal traffic from the coasts of Libya and who are growing rich at the cost of human misery. The Commission finds it intolerable that this phenomenon, which seems to be intensifying over the course of the years, continues to grow. It invites all the parties concerned to mobilise their efforts to bring it to an end.
Libya has an essential role to play here. It must make a more determined and effective commitment to the fight against the traffickers operating on its territory, to the prevention of illegal departures from its coasts, to the search and rescue of ships in distress in the waters under its control, and to the offer of international protection to those migrants who require it, in accordance with its obligations under the 1969 OAU convention on the protection of refugees, to which it is a signatory.
Over the last few years, the European Commission has asked the Libyan authorities several times to assume their responsibilities and to introduce effective measures, in cooperation with the European Union and its Member States. I have to say that we have offered increased financial assistance to Libya, and it is evident that the Libyan authorities need to use this assistance to improve the fight against the trafficking of migrants and others on their territory and to strengthen the controls at their southern border. The Libyan authorities must also develop a system for receiving migrants that complies with international law.
It is true that the European Union is ready to cooperate and to contribute to the interception and, if necessary, to the rescue of ships in the Mediterranean. The launch, in the coming months, of Nautilus and Hermes, the two naval operations organised and financed by Frontex, the European external borders agency, will cost around EUR 24 million. The Commission invites all the Member States of the European Union to cooperate in the implementation of these two actions. The Member States must also show solidarity in practice with Italy and Malta, which are very exposed to the flow of migrants from Libya. Furthermore, Libya must assume its responsibilities as regards the readmission of illegal migrants who have crossed its territory.
We have noted that the Italian authorities believe it will be possible, from 15 May, to begin joint patrols with the Libyan navy in Libyan territorial waters with the aim of intercepting or assisting illegal vessels. We welcome the support given by the Italian authorities to the development of Libyan naval capacities for this purpose.
However, in addition to these emergency measures, the Commission believes that a priority action must be applied to the whole human dimension of these problems. Migrants who entrust their lives to unscrupulous traffickers are, in the vast majority of cases, people fleeing war or persecution. We hope that the events of recent days will create an awareness, in all of our Member States, of how serious this problem is, and that, together with the Member States and with the support of the European Parliament, we can thus prepare a Stockholm Programme that dedicates a large part of its priorities to this global approach to migration. The global approach is necessary for drawing up a long-term strategy for managing migratory flows that will take greater account of the circumstances and requirements of countries of origin.
In addition, this strategy must allow us to go further in the dialogue with the African partners, especially in the framework of the Rabat Process, in the framework of the relationship between the European Union and the African Union. Together we must identify joint responses to this challenge and also seize the opportunities offered by legal migration, which could, in fact, be an opportunity both for Europe and for countries of origin. This strategy must also mobilise additional resources by increasing cooperation with countries of origin and of transit in order to strengthen their capacity for dismantling human trafficking organisations and for dealing with migrants in a dignified way in which their rights are respected.
Finally this strategy must allow us to manage and organise the arrival of legitimate asylum seekers on Member States' territory more effectively by further integrating the development of refugee protection capacities in our cooperation with third countries.
Madam President, ladies and gentlemen, two weeks ago I went to Lampedusa and Malta. I must say that I was able to see and hear for myself the tragedies of those people who are encouraged in this way by unscrupulous smugglers to risk their lives by crossing maritime areas. I think I can say that we must, in the light of this latest incident, take these problems very seriously and awaken an essential awareness in each of our Member States of the gravity, and growth too, of these phenomena, which are putting people's lives at risk in appalling conditions.
This is why I would like to thank the European Parliament for having requested this statement from the Commission. I have made it to the best of my knowledge and belief, and I repeat before Parliament my personal commitment in the coming months to avoiding a repeat of such tragedies.
Madam President, today we feel collective grief and sorrow for the death of so many immigrants who were hopeful, desperate, and also perhaps deceived. They are innocent victims of a situation that they did not choose, of circumstances that were imposed upon them. I know the problem well. The Mediterranean and the Atlantic Canary seaboard have become pathways towards a non-existent 'El Dorado' for many people who have nothing, full of risks in transit, and frustrations and penalties upon arrival.
The European Union and the Member States have to be more sensitive to avoid such tragedies. We do a lot but it achieves nothing. The results are extremely harsh, as we have seen on the coasts of Libya, and must make us consider the limited effectiveness of our policies.
There are no magic recipes for finding absolutely effective solutions to such tragedies, but there are persistent and determined policies. We have to encourage solid policies of cooperation with countries of origin and of transit; cooperation and collaboration must be two sides of the same coin. We need to better organise and publicise the benefits of legal immigration in a concerted way, even in times of crisis. We must collaborate and cooperate with the countries of origin and transit regarding the control of their borders, on the basis of detailed agreements. We must also hunt out traffickers from their networks with intelligence and specialised forces, and at the same time toughen up criminal laws in the destination countries. We need to better equip the External Borders Fund; EUR 1 820 million over seven years is clearly an insufficient amount by any stretch of the imagination.
We must also successfully strengthen Frontex, and ensure that the catalogue of equipment, CRATE (Centralised Record of Available Technical Equipment), is not a statement of intention, but rather an efficient tool for the coordinated control and surveillance of the critical pressure points of clandestine activity.
Commissioner, Nautilus, Hermes and EUR 24 million mean more commitment and more equipment. We should stop saying 'we must', and so take on this tough responsibility, with or without global agreement.
on behalf of the PSE Group. - (IT) Madam President, ladies and gentlemen, we are talking about a loss of more than 500 lives: the greatest tragedy at sea since the Second World War. The numbers are shocking, and yet Europe and its governments seem distracted. Some countries, including Italy, thought they had protected themselves by signing bilateral agreements such as the recent treaty with Libya; that is not so. The agreement in question brings together very diverse issues, such as the recognition of crimes perpetrated during the colonial era, with promises of investment, in exchange for commitments to control migration. Today, it seems the very mirage of Italian investments in Libya is attracting thousands of young people from West Africa. It is easy to predict that if the promised USD 5 billion does not arrive, then it is people who will arrive.
What can we say then about French interests in Niger, linked to the stockpiling of uranium, which is stirring up a war among the Tuareg and thus favouring the people traffickers? What is more, all this is taking place in broad daylight, documented by journalists.
What this means is that certain European governments are playing with fire. If all this does not change, and fast, if Europe does not decide to act with positive policies in keeping with our values, it will not be enough to mute the news as we are doing at present. The Mediterranean is becoming a mass grave, far from the rhetorical images that describe it. Let us remember though that this sea is linked to the fate of Europe itself.
Mr President, ladies and gentlemen, on behalf of my group I would also like to pay my respects to these latest victims of poverty, criminal exploitation and state cynicism. However, compassion is not enough. We need to see things as they really are.
The reality, Mr President, is that the real southern borders of the European Union are no longer truly in Europe, they are now on the African continent. Once the boats have left African shores, the unfortunate passengers no longer have a choice, dare I say it, between death, if the conditions are adverse, or having the status of illegal immigrants, with the poverty that comes with it, if by chance they do reach European shores, before, in the majority of cases, being deported.
These repeated tragedies will not stop until the European Union has the power and the will to negotiate real partnership agreements with the countries of origin and transit that include at least three elements: reliable border controls, but also, and above all, a significant supply of legal immigration and a substantial co-development section. Without these agreements, Mr President, the cemeteries of the sea are going to keep filling up for a long time to come, despite our flimsy and powerless bursts of compassion.
Mr President, who were they? How many were there? Where had they come from? Were there children, women, refugees? Did coastguards hamper the boats' journey? Did fishermen cross their path? So many unanswered questions. The human cost of the tragedy is not known, but hundreds perished, joining the thousands of migrants who have drowned in the Mediterranean.
Let us have the decency, as we do tonight, not to blame the weather. Hundreds of migrants have taken the route to exile in inhuman and highly dangerous conditions. Why is that? It is because they are fleeing devastated regions, because the less dangerous routes are closed to them and because they have not given up hope for life.
Yes, it is indeed the anti-immigration mechanisms that encourage migrants to take increasingly risky routes to flee the desolation of their countries that are the cause. Was it not the forthcoming announcement of joint patrols in Italy and Libya that hastened the departure of boats to Europe in recent weeks?
Yes, Europe's obsession with shoring up its borders and its determination to focus the weight of its administration on third countries that destroy freedom, are lethal. The overemphasis on law and order, the patrols and the barbed wired fences will not overcome their desire to escape.
So the question is this: is Europe ready to take responsibility for the consequences of such a choice? No, it is not, and this is why I am asking the Commission and the Member States:
firstly, to do everything in their power to find and, if possible, rescue the people who have disappeared at sea, and to investigate the circumstances of this wreck;
secondly, to reaffirm international maritime law, which makes it mandatory to provide assistance to anyone in distress, while the seven Tunisian fishermen are still on trial;
thirdly, to halt all negotiations on migration issues with countries that do not provide any guarantees of respect for human rights;
fourthly, to respect the right of every human being to leave any country and ask for international protection in any country. You are right, the people who disappeared at sea are not illegal migrants;
fifthly, to put an end to the restrictive visa policy, which is often arbitrary and unfair;
and lastly, to closely examine, from the point of view of development in third countries, all the European Union's policies, including the predation of mining resources, agricultural dumping, free-trade agreements, trade in weapons and indulgent cooperation with autocrats.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, what happened the other day is just the latest in a long line of shameful tragedies that have assumed mammoth dimensions. The death at sea of emigrants trying to reach our shores is without a shadow of a doubt the greatest violation of life wrought in civilised Europe. These tragedies demonstrate the terrible face of our fortress. Perhaps we ought to begin to think about our responsibility for the deaths of men and women whose sole ambition was to find a better life and escape hunger and war.
Therefore, we should probably analyse the fact that those shipwrecked in the Mediterranean are not an anomaly of a mechanism that creates illegal immigration; rather they are a foreseeable consequence of the immigration policy of the European Union and its Member States. The slaughter in the Mediterranean is caused by the philosophy of repression, by the policies of turning people back at sea, by the virtual barbed wire along our coasts, by the prohibitionist practices implemented in the immigration policy of the European Union and its Member States, including Italy and Malta. There is no other way to enter Europe; there are no legal channels for accessing the European labour market or finding recognition of the sacrosanct right of asylum. Hope is consigned to the stormy waves of the Mediterranean Sea; rights are delivered into the hands of unscrupulous boatmen, who have become the only means, or at least the most accessible means, to enter the European Union. That is the real cause of the deaths off the coast of Libya a few days ago. That is the reason why, in the last 20 years, tens of thousands of migrants have died in an attempt to reach Europe; faceless, nameless men and women reduced to food for the fishes.
I asked President Pöttering to open today's session with a minute's silence, as a sign of mourning in recognition of these victims. I thank him for granting my request. I think we had a duty to do this, but clearly it is not enough. It demonstrates our indignation, but we must try to produce a policy in this House, a concrete policy, that begins to say never again, never again must there be deaths in the Mediterranean.
Mr President, I will be brief. What is important is to take action, and I echo what Mr Deprez said. We do need to move towards this global approach, towards partnership agreements, because we will not succeed in solving the problems unilaterally. I am quite happy to admit, as you pointed out, that as Europeans we have responsibilities. Also, on the issue of legal migration, we need to demonstrate a spirit of openness. We also need to fulfil our duty to receive people who are fleeing persecution and war.
However, having said that, allow me to say, and to remind Parliament quite truthfully that the responsibility also lies with a number of third countries with which negotiation is very difficult. Does that mean that we should give up on negotiating? No! For example, we need to ensure that Libya finally has an asylum system. We need to ensure that Libya can help us to stop a number of the smugglers, who force these poor people to take unnecessary risks. I have personally heard the Maltese authorities saying that Libya allowed a number of boats to depart in awful conditions and that subsequently the Maltese navy was forced to go out and find and save the poor people who were being exploited by the smugglers. So we do need to take responsibility, but at the same time we need to demonstrate a degree of firmness in our negotiations with a number of states that are not fulfilling their international obligations.
I think that is enough to get us all working together to prevent such tragic incidents from reoccurring.
The debate is closed.